NO. 07-04-0409-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                   PANEL C

                                        NOVEMBER 1, 2004
                                 ______________________________

                                     RONNIE DEAN PENNON JR.,

                                                                              Appellant

                                                        v.

                                         THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                 FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                           NO. 39,827-E; HON. ABE LOPEZ, PRESIDING
                              _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Ronnie Dean Pennon Jr. (appellant) appeals from an order revoking his community

supervision and directing that he serve seven years imprisonment. He had previously been

convicted of burglarizing a habitation, imprisoned, and then released on community

supervision. Appellant's counsel filed a motion to withdraw, together with an Anders1 brief,

and certifies that, after diligently searching the record, he has concluded that appellant's

appeal is without merit. Along with his brief, appellate counsel attached a copy of a letter

sent to appellant informing him of counsel's belief that there was no reversible error and


       1
           An ders v. C alifornia, 386 U.S. 738, 744 -45, 87 S. Ct. 1396, 18 L.Ed .2d 493 (1967 ).
of appellant's right to file a pro se response or brief. By letter dated September 24, 2004,

this court also notified appellant of his right to file his own brief or response and set

October 25, 2004, as the deadline by which he had to do so. To date, the court has

received neither a pro se brief or response or a motion for an extension of time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

three potential areas for appeal. They involved 1) the effectiveness of counsel, 2) the

sufficiency of evidence to support a finding that appellant violated the conditions of his

probation, and 3) the trial court’s discretion in the sentencing. However, appellate counsel

then satisfactorily explained why the arguments lacked merit. Thereafter, we conducted our

own review of the record to assess the accuracy of appellate counsel's conclusions and

to uncover any error, reversible or otherwise, pursuant to Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1991). Our own review not only confirmed the accuracy of appellate

counsel's representations but also failed to reveal any error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                 Brian Quinn
                                                   Justice

Do not publish.




                                             2